842 F.2d 334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Larry YATES, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 87-5925.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in which he questions the constitutionality of 1985 convictions for burglary, receiving stolen property, and as a persistent felony offender.  The matter was referred to a magistrate who recommended the petition be dismissed.  The district court adopted this recommendation, over petitioner's objections, and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration we affirm for the reasons set forth in the magistrate's report and recommendation of July 21, 1987, and adopted in the district court's order of dismissal filed August 4, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.